

AMENDED AND RESTATED 1997 INCENTIVE STOCK OPTION PLAN OF VINEYARD NATIONAL
BANCORP
 
Notice Of Stock Option Grant


You have been granted the following option to purchase Common Stock of Vineyard
National Bancorp (the “Company”):
 
Name of Optionee:   
 
Total Number of Shares Granted: 
 
Type of Option:   
 
Exercise Price Per Share:  
 
Date of Grant:    
 
Vesting Commencement Date:
 
 
Date of Grant
 
Vesting Schedule:
 
 
One-fourth (1/4) of the total number of Shares underlying the Optionshall vest
and be exercisable as of the Date of Grant and an additional one-fourth (1/4) of
the total number of Shares underlying the Option shall vest and become
exercisable on each anniversary date of the Date of Grant so that all of the
Shares underlying the Option are vested and exercisable on the third (3rd)
anniversary date of the Date of Grant.
 
Expiration Date:
 
 
Tenth (10th) anniversary date of the Date of Grant.
 



 

 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Amended and Restated 1997 Incentive Stock Option
Plan of Vineyard National Bancorp and the Stock Option Agreement, both of which
are attached to and made a part of this document. Optionee hereby represents
that both the option and any shares acquired upon exercise of the option have
been or will be acquired for investment for his own account and not with a view
to or for sale in connection with any distribution or resale of the security.
 


Optionee:
Vineyard National Bancorp
 
 
By:________________________________
 
Name:_____________________________
 
 
By:________________________________       
 
Its:________________________________ 





 





 


 



 
